Order entered October 8, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01601-CV

  J. C. PENNEY COMPANY, INC. AND MYRON E. ULLMAN III, ET AL., Appellants

                                                V.

EVERETT M. OZENNE, DERIVATIVELY ON BEHALF OF J.C. PENNEY COMPANY,
                           INC., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-00735

                                            ORDER
       We GRANT the September 30, 1024 motions pro hac vice of Robin Winchester and Eric

L. Zagar, supported by D. Neil Smith’s motions filed the same day. Winchester and Zagar shall

be permitted to appear before the Court until the conclusion of this case.


                                                       /s/   MOLLY FRANCIS
                                                             PRESIDING JUSTICE